 202DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDConstruction and General Laborers'Union LocalNo. 534,Laborers'InternationalUnion ofNorth America,AFL-CIO-CLC (Butler CountyAreaContractorsAssociation)andDarrylThomas.Construction and General Laborers'Union LocalNo. 534,,Laborers'InternationalUnion ofNorth America,AFL-CIO-CLC (Danis Indus-tries Corporation,B. G. Danis Company,Build-ingDivision)andCharles Baldwin.Cases 9-CB-5643 and 9-CB-569431 July 1987SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND BABSONOn 24 October 1984 the National Labor Rela-tions Board issued its Decision and Order in thisproceeding' in which it found, inter alia, that theRespondent violated Section 8(b)(1)(A) and (2) oftheAct by arbitrarily departing from objectivehiring hall procedures in referring James Crawfordto a position as union steward out-of-turn andahead of Darryl Thomas, who had a higher priori-ty under the contract's written referral procedure,and by threatening employees with reprisals if theyfiled unfair labor practice charges with the Board.Upon an application for enforcement of theBoard's Order, the United States Court of Appealsfor the Sixth Circuit, on 11 December 1985, re-fused enforcement of the Board's Order with re-spect to the foregoing findings and remanded thecase to the Board for further proceedings consist-ent with its opinion.2With respect to Crawford'sreferral, the court questioned the Board's conclu-sion that the appointment of a steward could notbe used as a device to evade specific referral proce-dures in the terms of the collective-bargainingagreement which did not specifically provide forsuch a steward referral exception. The court founderror in the Board's limitation of contract interpre-tation to the "four corners" of the contract, and itremanded the case to the Board for considerationofwhether the agreement incorporated as the"common law of the shop" a practice of exceptingstewards from the normal referral process. With re-spect to the threat of reprisals issue, involving astatement by the Respondent's president that filingunfair labor practice charges would lead to an in-vestigation that could hurt "a whole lot of people,"the court held that a prediction of consequencesbeyond the party's control was not coercive andreversed the Board's finding of a violation. Afterthe remand, the General Counsel filed a statementof position.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has accepted the court's remand andrecognizes the court's decision as the law of thiscase.3 After further review of the entire record andtheGeneral Counsel's statement of position, weconclude that the Respondent did not violate Sec-tion 8(b)(1)(A) and (2) by referring James Craw-ford to a position as union steward ahead of DarrylThomas. The court held that in the absence of aspecific contractual provision regarding the ap-pointment of stewards, the Board is not confined tothe "four corners" of the agreement. In this regard,we note the uncontroverted testimony of the Re-spondent's businessmanager Ross that the Re-spondent's practice for the past 30 years has beento refer stewards independently of the normal re-ferral process. This testimony is highly probative,and therefore we find, contrary to the judge, thattheRespondent's appointment of Crawford assteward was not an arbitrary departure from itslongstanding hiring hall procedures.4 Thus,weconclude that the Respondent did not violate theAct by its out-of-turn referral of steward Craw-ford.5Accordingly, whether such practice may techni-callyor correctly be viewed as part of the"common law of the shop" is unnecessary to ourdisposition of this case.ORDERThe National Labor Relations Board orders thatthe Respondent, Construction and General Labor-ers'Union Local No. 534, Laborers' InternationalUnion of North America, AFL-CIO-CLC, Mid-dletown, Ohio, its officers, agents, and representa-tives, shall take the action set forth in the Order re-ported at 272 NLRB 926 (1984), as modified by de-leting paragraph 1(c) and relettering the subsequentparagraphs accordingly.1 272 NLRB 926.2NLRB v. Laborers Local 534 (Butler County Contractors),778 F 2d284 (6th Cir 1985) The court affirmed the Board's findings that referralsof three other workers constituted arbitrary departures from the hiringhall referral procedures in violation of Sec 8(b)(1)(A) and (2) and en-forced the Board's Order regarding those referrals3Accordingly, we shall modify our original Order by deletmg refer-ence to the alleged threat of reprisals found lawful by the courtSeePlumbers Local 520 (Jesse N. Aycock, Inc.),282 NLRB 1228(1987);Painters District Council 2 (Paintsmiths),239 NLRB 1378 (1979),enf. denied 620 F 2d 1326 (8th Cir. 1980).sConsistent with this decision, the Respondent will have no remedialliability to Thomas for the 10 May 1983 referral of Crawford285 NLRB No. 30 LABORERS LOCAL 534 (BUTLER COUNTY CONTRACTORS)CHAIRMAN DOTSON, dissenting in part.Iwould reaffirm the Board's finding in its origi-nal Decision and Order that there is no contractualbasis for the Respondent's out-of-turn referral ofsteward Crawford. Contrary to my colleagues, Iwould not find that the scintilla of evidence atissue here-a self-interested union agent's general-ized and partial hearsay statement that he dis-patched experienced stewards from the Respond-ent's hiring hall without regard to their place onreferral lists and that the Union "was ran that wayfor 30 years" justifies reinterpreting the parties'collective-bargaining agreement under "law of theshop" principles to include an implicit steward re-ferral exception to the explicit contractual rules forreferral.Article II of the 1982-1984 contract between theUnion and the Butler County Contractors Associa-tion (the Association) governed exclusive hiringhall referral procedures at material times here. Thearticle extensively detailed those procedures in 18separate sections. In sum, the contract provided forreferral of job applicants from five hiring hall listsof descending priority in the order of their placeon a list. Section 13 of article II states that "theorder of referral set forth above shall be followed"with only two express exceptions: an employer'srequest for an employee possessing special skillsand abilities, and an employer's request for an em-ployee who had worked for that employer withinthe past 6 months.Article II makes no reference to the referral ofstewards. Article X, entitled "Stewards and Griev-ance Procedures," provides simply that "each jobshallhave a working Steward appointed by theUnion." This article makes no reference to thehiring hall referral system described in article II.At the hearing in this case, the Respondent'sbusinessmanager James Ross repeatedly testifiedabout the existence of a longstanding unwritten ex-ception to the contractual hiring hall rules. Ac-cording to Ross, the Respondent had a 30-year pastpractice of referring stewards with experience tojobsites without regard to their place on the hiringhall lists.As an initial matter, I find Ross' testimony to beextremely unreliable. Indeed, the judge in the deci-sion originally adopted by the Board describedRoss' testimony as "at times confusing, unclear, in-complete and vague," specifically discrediting himwhere contradicted by more credible witnesses. Al-though no witness controverted Ross' claim of a30-year practice of out-of-turn steward referrals,the absence of directly conflicting evidence is noreason per se to credit his claim. Ross had himselfbeen the Union's business manager for only 7203years, so that without further substantiation his tes-timony about a system he inherited is entitled tolittleweight. Even more significant, however, Rossdiscussed only three specific examples of out-of-turn steward referrals under the allegedly long-es-tablished exception. One of those examples, the re-ferral of Carl Logan, was made as a favor in lightof his financial difficulties,notbecause he was anexperienced steward. A second example involvedthe steward referral of Ross' own son, who appar-ently had no prior steward experience. Only thethird example, the currently disputed referral ofsteward Crawford, is consistent with Ross' claim ofa 30-year practice of referring experienced stew-ards apart from the general hiring hall list order.Under these circumstances, I would not creditRoss' claim.Even assuming the truth of Ross' testimonyabout the Union's steward referral practice, howev-er, I would find this evidence legally insufficient towarrant implying an exception to the specific andexpress contractual hiring hall procedures. In thisregard, I believe that my colleagues have miscon-strued the "law of the shop" which the Sixth Cir-cuit directed the Board to consider.The essence of a contract, including a labor rela-tions contract, is themutualunderstanding andagreement to terms by the contracting parties. Sec-tion 8(d) of the Act clearly embraces this concept.In interpreting a collective-bargaining agreement toascertain exactly what the parties have agreed to,the Board is not necessarily bound by technicalrules of contract law.' For instance, the Boardshould more readily refer to extrinsic evidence toclarify the intent of contracting parties. The focusof this evidentiary inquiry still remains the same:What did the parties mutually intend?In this context, the common law of the shop hasevolved as a useful tool for contract interpretation.Speaking specifically of labor arbitrators, but withequal applicability to the Board and courts, the Su-preme Court referred to "the practice of the indus-try and the shop" as "equally a part of the collec-tive bargaining agreement although not expressedin it."2 Due to the extraordinary breadth of matterscovered by such an agreement, "[g]aps may be leftto be filled in by reference to the practices of theparticular industry and of the various shops cov-ered by the agreement. Many of the specific prac-ticeswhich underlie the agreement may be un-known, except in hazy form, even to the negotia-tors."3'See, e g ,TimberlandPacking Corp,261 NLRB 174,176 (1981), andcases cited there2Steelworkers vWarrior& Gulf Co,363 U S 574,581 (1980)1 Id at 580 204DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe law of the shop doctrine clearly did not ob-viate the need to limit a contract to mutually un-derstood and agreed to terms. The doctrine alsodoes not impose a system of evidentiary evaluationwhere extrinsic evidence necessarily outweighs thelanguage of an agreement. On the contrary, themore express and comprehensive a contract's defi-nition of a particular bargaining subject is, extrinsicevidenceis lesslikely to affect the Board's interpre-tation of the parties' agreement on that subject.4In the present case, the extensive and detailedterms of article II of the Union-Association con-tract leave no obvious "gaps" requiring referenceto industry or shop practice. Furthermore, articleX of the same contract makes clear that the negoti-ating parties expressly contemplated the role ofstewards in their labor relations. Consequently,there is little basis to infer a latent ambiguity fromthe failure of article II to make express reference totheprocedure for referring stewards from thehiring hall.5ReviewingBusinessManager Ross' testimony inlight of the contractlanguage,Inote that he didnot say that the steward referral exception was ageneralized practice within the construction indus-4E.g, ElectricalWorkers IBEW Local 11 (Los Angeles NECA), 270NLRB 424 (1984)5 It is apparentfrom the Sixth Circuit's opinion inthis case that itagrees with the Board's originalfinding, contrary to the Union's primarycontention, that a steward exceptioncannot be based on the contractitselftry orwithin the laborers' craft.He also did notsay that any employers utilizing the Union's hiringhall referral system were aware that stewards werebeing referred without regard to their seniority onthe hiring hall list.In addition,there is insufficientrecord evidence to establish that the Union publi-cized its steward exception or implemented it insuch a way that employers or employee applicantsknew or reasonably should have known about thisallegedpractice.Under these circumstances, Iwould find that Ross'testimony,even if credible, isinsufficient to outweigh the express terms of theparties'collective-bargaining agreement and to es-tablish a steward referral preference under the lawof theshop doctrine.Moreover,for the reasons stated in my dissentingopinion inPlumbersLocal 520 (Jesse N. Aycock,Inc.),282NLRB1228 (1987),Iwould find an8(b)(1)(A) and (2) violationfor theRespondent'sout-of-turn referral of steward Crawford even iftheapplicablecollective-bargainingagreementwere construed as permitting such a referral. In myview, the blatant hiring discrimination involved inallowing a union to disregard the usual order of re-ferralswhen referring a steward can only be per-mitted when the union demonstrates that a particu-lar steward referral is based on substantial and le-gitimate considerations.Because the Respondenthasmade no such demonstration with respect toCrawford's referral,Iwould reaffirm the finding ofa violation in the Board's original decision.